
	
		I
		113th CONGRESS
		2d Session
		H. R. 4823
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Swalwell of California (for himself and Mr. Hudson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to require one-stop delivery systems under such Act
			 to offer services through Internet websites and to direct the Secretary of
			 Labor to develop standards and best practices for such websites.
	
	
		1.Short titleThis Act may be cited as the Widening Internet Readiness for Employment Development Act or the WIRED Act.
		2.Online provision of one-stop services
			(a)Online provision of one-Stop servicesSection 134(c)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)(2)) is amended—
				(1)in subparagraph (A), by striking ; and;
				(2)in subparagraph (B), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)to the extent that each of the programs, services, and activities described in paragraph (1) can be
			 made accessible through an Internet website, shall make such services
			 accessible on such a website that—
							(i)is unique to the particular one-stop delivery system; and
							(ii)meets the standards and incorporates the best practices established by the Secretary pursuant
			 section 121(g)..
				(b)Standards and best practices for online provision of services by one-Stop delivery systemsSection 121 of the Workforce Investment Act of 1998 (29 U.S.C. 2841) is amended by adding at the
			 end the following:
				
					(g)Standards and best practices for online provision of servicesAfter soliciting public comments and consulting with and receiving input from relevant parties,
			 including State workforce investment boards, the Secretary shall establish
			 and maintain standards and best practices for Internet websites maintained
			 by one-stop delivery systems as required by section 134(c)(2)(C), and for
			 the provision of services through such websites. Such standards and best
			 practices shall include—
						(1)a requirement for a user-friendly, up-to-date website available to all dislocated workers;
						(2)a requirement that the website prominently display the address and hours of operation of all
			 physical one-stop centers in the local area, and a description of services
			 provided in and events held at each such center;
						(3)best practices for providing, through the website, services such as resume assistance, cover letter
			 review, job searching, interview preparations, and online
			 employment-related practice tests, through videos, video-conferencing, or
			 other means;
						(4)best practices for assuring a secure network and the protection of any personal information;
						(5)best practices for incorporating social media and networking capabilities into the website; and
						(6)best practices for making such websites accessible by mobile devices to the extent practicable..
			(c)DeadlineThe Secretary of Labor shall establish the initial standards and best practices required by section
			 121(g) of the Workforce Investment Act of 1998 (as added by subsection
			 (b))
			 not later than 1 year after the date of enactment of this Act.
			
